798 F.2d 1417
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert E. WILLIAMS, Plaintiff-Appellant,v.INTERNAL REVENUE SERVICE, Defendant-Appellee.
No. 86-5077.
United States Court of Appeals, Sixth Circuit.
July 22, 1986.

Before KENNEDY, WELLFORD and MILBURN, Circuit Judges.

ORDER

1
This matter is before the Court upon consideration of appellee's motion to dismiss the appeal and appellant's opposition thereto.


2
Williams appealed from the district court's order of December 2, 1985, which dismissed Williams' petition to quash a third-party recordkeeper summons issued by the Internal Revenue Service.  Williams filed a timely notice of appeal from the order but did not obtain a stay of the proceedings pending appeal.  The party to whom the summons was directed has thereafter fully complied.  Therefore, no controversy exists and the appeal is moot.   United States v. Aquinas College Credit Union, 635 F.2d 887 (6th Cir. 1980), cert. denied sub nom, Schwallier v. United States, 450 U.S. 1042 (1981);  United States v. Patmon, 630 F.2d 458 (6th Cir. 1980).


3
It is ORDERED that the motion to dismiss is granted and this case is hereby remanded to the district court so as to allow it to vacate its order and dismiss the case as moot.   Great Western Sugar Co. v. Nelson, 442 U.S. 92 (1979);  United States v. Aquinas College Credit Union, supra.